


Exhibit 10.26
Compensation Arrangements for the Executive Officers
Set forth below is a summary of the compensation by SEACOR Holdings Inc. (the
“Company”) to its executive officers in their positions as of the date of filing
of the Company's Annual Report on Form 10-K for the year ended December 31, 2015
(the “Form 10-K”). All of the Company's executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company's Board of Directors.
Base Salary. Effective January 1, 2016, the executive officers are scheduled to
receive the following annual base salaries in their current positions:
Name and Current Position
 
Base Salary
Charles Fabrikant, Executive Chairman of the Board and Chief Executive Officer
 
$
700,000


Matthew Cenac, Executive Vice President and Chief Financial Officer
 
$
450,000


Eric Fabrikant, Chief Operating Officer, Transportation Services
 
$
450,000


John Gellert, Chief Operating Officer, Offshore Marine Services
 
$
450,000


Paul Robinson, Executive Vice President, Chief Legal Officer and Corporate
Secretary
 
$
450,000


Bruce Weins, Senior Vice President, Chief Accounting Officer
 
$
245,000



Cash Bonus and Share Incentive Plan. In their current positions, the executive
officers are eligible to:
•
Receive an annual cash incentive award subject to the discretion of the
Compensation Committee of the Board of Directors.

•
Participate in incentive programs, which currently involve awards of restricted
stock and stock options pursuant to SEACOR Holdings Inc.'s 2014 Share Incentive
Plan (Exhibit 10.28 in this Annual Report on Form 10-K).

Benefit Plans and Other Arrangements. In their current positions, the executive
officers are eligible to participate in the Company's broad‑based benefit
programs generally available to its salaried employees, including health,
disability and life insurance programs, a qualified 401(k) plan, and the
employee stock purchase plan.


